ORDER
Cole, Judge:
This case was decided by me on October 25, 1944 (Neap. Dec. 6063), when it was found that the addition of 3.17 per centum to the appraised value of 71% cents (Shanghai currency) per square foot, plus packing, on grass rugs exported from Shanghai, China, resulted from conversion of currency by the appraiser, an action exceeding that official’s statutory authority, Sabine Transportation Co., Inc., et al. v. United States, 1 Cust. Ct. 641, Reap. Dec. 4409, and United States v. C. J. Tower & Sons, 8 Cust. Ct. 681, Reap. Dec. 5615. It was therefore held that such addition was “not an element forming part of dutiable market value, section 402 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402).”
Defendant has filed a motion for rehearing, and in the memorandum in support thereof, counsel argues as follows, attempting to *417support tbe appraiser’s addition as an increase in tbe per se value of tbe merchandise:
What the appraiser apparently did was to appraise the merchandise at a unit value based upon an agreed rate of exchange between the shipper or exporter and the importer. In other words, had the appraiser multiplied 71% cents by 1.0317 it would have produced the sum of Shanghai dollars .7376655. Had the appraiser indicated this figure as his appraised value the only question before the court would have been whether or not that figure represented the dutiable export value. * * *.
When tbe case was originally tried before me at Los Angeles on February 23, 1944, plaintiff called tbe customs examiner to show bow tbe merchandise was appraised, and, in this connection, tbe witness testified as follows:
Q. How was the unit value appraised? — What difference if' any was there between the unit value in the invoice and the unit value at which you appraised?— A. Well, it was invoiced at 59%, and another line at 70% Shanghai cents a square foot, and it was appraised at 71% cents a square foot.
Q. It was appraised at what? — A. Appraised at 71% cents.
Q. Both items were appraised at 71%? — A. Yes, sir.
On cross-examination by Government counsel, tbe witness explained tbe official action by tbe following further testimony:
X Q. Does it indicate on the invoice that it was paid for in United States money? — A. Yes, sir.
X Q. And does it give a rate of exchange of the Shanghai dollars and the — A. Yes, sir.
X Q. For the money that was paid in American money? — A. Yes, sir.
X Q. So that you appraised the merchandise at the amounts which the invoice shows was paid in United States money for the Shanghai dollars, which is the currency of the invoice, is that right? — A. Yes, sir.
From tbe last question and answer of tbe above-quoted testimony, it would appear that the appraiser’s addition of 3.17 per centum was arrived at by converting the amount paid for tbe merchandise, shown on tbe invoice in United States dollars, into Shanghai dollars using a fixed rate of exchange, also stated on tbe invoice. Tbe result, in Shanghai dollars, showed an increase of 3.17 per centum over tbe unit appraised value.
In the light of positive statements that tbe merchandise was appraised at 71% cents a square foot (Shanghai currency), tbe item in question would not seem to be an advance in tbe per se value of tbe merchandise, but rather an addition based on tbe appraiser’s calculations converting currency as hereinabove outlined.
On tbe other band, if defendant’s assumption is what actually happened, then tbe interests of justice would be best served by having tbe record clarified to reflect tbe true condition. Tbe record, as it appears now, presents a set of facts tbe vagueness of which is greatly emphasized in defendant’s memorandum in support of tbe motion for rehearing.
*418To merely grant the motion may not accomplish the desired result; additional testimony will.
It is therefore Ordered that the decision and judgment of this court, dated October 25, 1944, be and the same are hereby vacated and set aside, and that the case be set for further hearing and final submission at the Los Angeles docket to be held on February 21, 1945.